DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 05/18/2020.  Claims 16-35 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-33 and 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (8212423)

Regarding claim 16. Saito teaches a method [method by fig 1, 4-5] for controlled switching of a circuit breaker [see abstract and 710], the method comprising: 
initiating operation [function of 100A] of the circuit breaker [fig. 3 initiation of opening command signal] at an initiation instant [tcontrol] that is derivable [i.e. reference values obtain for item 10] from an initiation time function [Tcontrol] by calculating a value [value when to trigger tcontrol] of the initiation time function with respect to a command instant [tcommand col 12 lines 15-35]; 
the initiation time function being a sum of the command instant and a command delay time [i.e. length of difference between absolute value (tcommand – tcontrol) yields to time value at tcontrol]; 
the initiation time function depending on a first parameter [control voltage] and a second parameter [fig 4 shows 10a depending on control voltage parameter and a temperature parameter]; 
and at least one of the partial derivative of the initiation time function with respect to the first parameter [control voltage] being dependent on the second parameter [i.e. limitation interpreted as controlling the breaker using values sense by item 2 of fig 4, col 7 lines 10-45] or the partial derivative of the initiation time function with respect to the second parameter being dependent on the first parameter.

Regarding claim 17. Saito teaches the method according to claim 16, wherein the initiation time function further depending on a third parameter [hydraulic pressure]; and the partial derivative of the initiation time function with respect to any of the first, the second, and the third parameter being dependent on the respective other two parameters of the first, the second, and the third parameter [col 7 lines 10-45].   

Regarding claim 18. Saito teaches the method according to claim 16, wherein the initiating operation of a circuit breaker includes energizing any of an opening circuit and a closing circuit of the circuit breaker [function of command signal to 710].  

Regarding claim 19. Saito teaches the method according to claim 16, wherein any of the first and the second parameter being any of: a control voltage [i.e. control voltage], a stored energy of the drive, a temperature [temperature], an idle time, a gas density or gas pressure in the interrupter, and a pressure of a fluid or gas in the circuit breaker drive.  

[i.e. control voltage], a stored energy of the drive, a temperature [temperature], an idle time, a gas density or gas pressure in the interrupter, and a pressure of a fluid [hydraulic pressure] or gas in the circuit breaker drive.  

Regarding claim 21. Saito teaches the method according to claim 16, wherein any of the first and the second parameter being any of: a total number of operations of the circuit breaker since a predetermined point in time; a total in-service time of the circuit breaker since a predetermined point in time; 
and a cumulated interrupted current of the circuit breaker since a predetermined point in time [control voltage is defined as control signal to the circuit breaker, col 6 lines 12-15, thus, control signal over time would accumulate a number of interruptions of current passing through breaker 710].  

Regarding claim 22. Saito teaches the method according to claim 17, wherein any of the first and the second parameter being any of: a total number of operations of the circuit breaker since a predetermined point in time; a total in-service time of the circuit breaker since a predetermined point in time; and a cumulated interrupted current of the circuit breaker since a predetermined point in time [control voltage is defined as control signal to the circuit breaker, col 6 lines 12-15, thus, control signal over time would accumulate a number of interruptions of current passing through breaker 710].   

Regarding claim 23. Saito teaches the method according to claim 16, wherein the initiation time function being a composite function [col 11 lines 10-25 shows multiple equations to arrive to a control command signal]; 
wherein an inner function of the initiation time function being one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction and a second subfunction [i.e. 2nd equation divides by 1]; and wherein the first subfunction being dependent on the first parameter, and the second subfunction being dependent on the second parameter [implicit, 10a in fig 4 indirectly is contingent from outputs of 2].  

Regarding claim 24. Saito teaches the method according to claim 19, wherein the initiation time function being a composite function [col 11 lines 10-25 shows multiple equations to arrive to a control command signal]; 
wherein an inner function of the initiation time function being one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first [i.e. 2nd equation divides by 1]; and wherein the first subfunction being dependent on the first parameter, and the second subfunction being dependent on the second parameter [implicit, 10a in fig 4 indirectly is contingent from outputs of 2].  

Regarding claim 25. Saito teaches the method according to claim 21, wherein any of the following applies: the first subfunction is the first parameter [i.e. limitation interpreted as subfunction dependent on first parameter, thus, 10a in fig 4 indirectly is contingent from outputs of 2]; and the second subfunction is the second parameter.  

Regarding claim 26. Saito teaches the method according to claim 17, the initiation time function being a composite function [col 11 lines 10-25 shows multiple equations to arrive to a control command signal]; 
wherein an inner function of the initiation time function being one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division of a first subfunction [i.e. 2nd equation divides by 1] and a combination subfunction [subfunction of converting sense signals]; wherein the combination subfunction [implicit, 10a in fig 4 indirectly is contingent from outputs of 2].  

Regarding claim 27. Saito teaches the method according to claim 20, wherein the initiation time function being a composite function [col 11 lines 10-25 shows multiple equations to arrive to a control command signal]; 
wherein an inner function of the initiation time function being one of a weighted multiplication [i.e. first equation multiplied by 1] and a weighted division [i.e. 2nd equation divides by 1] of a first subfunction and a combination subfunction [subfunction of converting sense signals combines in 10a]; 
wherein the combination subfunction being one of a weighted multiplication [multiplication of 1] and a weighted division of a second subfunction and a third subfunction; 
and wherein the first subfunction being dependent on the first parameter, the second subfunction being dependent on the second parameter, and the third [implicit, 10a in fig 4 indirectly is contingent from outputs of 2].  

Regarding claim 28. Saito teaches the method according to claim 16, wherein the initiation time function depends on an estimated mechanical scatter value of the circuit breaker, so as to optimize a target switching instant [it is understood value detected by 720 is dependent on the mechanical scatter value of 710 since 710 controls current flow and output of 720 is use to optimize output of 100, i.e. command signals].  

Regarding claim 29. Saito teaches the method according to claim 17, wherein the initiation time function depends on an estimated mechanical scatter value of the circuit breaker, so as to optimize a target switching instant [it is understood value detected by 720 is dependent on the mechanical scatter value of 710 since 710 controls current flow and output of 720 is use to optimize output of 100, i.e. command signals].  

Regarding claim 31. Saito teaches a system [fig 1, 4-5] for controlled switching of a circuit breaker [710], the system being configured for performing a method [method by fig 1, 4-5] for controlled switching of a circuit breaker, the method comprising: 
initiating operation [function of 100A] of the circuit breaker [fig. 3 initiation of opening command signal] at an initiation instant [tcontrol] that is derivable [i.e. reference values obtain for item 10] from an initiation time function [Tcontrol] by calculating a value [value when to trigger tcontrol] of the initiation time function with respect to a command instant [tcommand col 12 lines 15-35]; 
Preliminary Amendment Atty. Docket No. ABBZI-67 Page 7 of 10the initiation time function being a sum of the command instant and a command delay time [i.e. length of difference between absolute value (tcommand – tcontrol) yields to time value at tcontrol]; 
the initiation time function depending on a first parameter [control voltage] and a second parameter [fig 4 shows 10a depending on control voltage parameter and a temperature parameter]; 
and at least one of the partial derivative of the initiation time function with respect to the first parameter [control voltage] being dependent on the second parameter [i.e. limitation interpreted as controlling the breaker using values sense by item 2 of fig 4, col 7 lines 10-45] or the partial derivative of the initiation time function with respect to the second parameter being dependent on the first parameter.  

Regarding claim 32. Saito teaches the system according to claim 31, wherein the system comprising a point- on-wave controller [col 5 lines 40-45 discloses controllers as Synchronous Switching Controllers which is also known as a point-wave controller].  

Regarding claim 33. Saito teaches the system according to claim 31, wherein the system comprising a computer [mpu 10a].  

Regarding claim 35. Saito teaches a circuit breaker [fig 1, 4-5, 710] comprising: a first terminal, a second terminal [upper and lower terminal respectively], 
at least one movable contact [Saito discloses contacts in col 5 lines 45-46]; 
a system [100a] for controlled switching of a circuit breaker [see abstract and 710], the system being configured for performing controlled switching [output of 100a] of the circuit breaker including initiating operation [function of 100A] of the [fig. 3 initiation of opening command signal] at an initiation instant [tcontrol] that is derivable from an initiationAtty. Docket No. ABBZI-67 Page 8 of 10time function [Tcontrol] by calculating a value [value when to trigger tcontrol] of the initiation time function with respect to a command instant [tcommand col 12 lines 15-35]; 
the initiation time function being a sum of the command instant and a command delay time [i.e. length of difference between absolute value (tcommand – tcontrol) yields to time value at tcontrol]; 
the initiation time function depending on a first parameter [control voltage] and a second parameter [fig 4 shows 10a depending on control voltage parameter and a temperature parameter]; 
and at least one of the partial derivative of the initiation time function with respect to the first parameter [control voltage] being dependent on the second parameter [i.e. limitation interpreted as controlling the breaker using values sense by item 2 of fig 4, col 7 lines 10-45] or the partial derivative of the initiation time function with respect to the second parameter being dependent on the first parameter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Saito et al. (8018097 and hereinafter as Sai)  
Regarding claim 34. Saito teaches the system according to claim 26, 
However, Saito does not explicitly mention wherein the system further being configured to retrieve at least one parameter from a server.  
Sai teaches wherein the system further being configured to retrieve at least one parameter from a server [col 17 lines 30-40].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito power circuit to a similar configuration as Sai power circuit in order to provide a switching controlgear of circuit breaker which does not cause a malfunction or non-operation of a circuit breaker by a single abnormality of the switching controlgear of circuit breaker [col 2 lines 27-31].



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839